DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7 and 18-30, previously filed on 11/24/2020, is pending.


Information Disclosure Statement
	Initialed and dated copies of Applicant’s IDS form 1449 filed 7/16/2021, is attached to the instant office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Vermeulen et al. (US Publication 2016/0085772 A1) teach analogous art to the instant application, that of managing a distributed database. Vermeulen more specifically teaches configuration of logs and records related to 
The feature of determining an order of events is disclosed in claim 1, that recites determine an order for each event from the set of events based on: (1) the first configuration of the event consensus protocol when the received round number associated with that event is not greater than a received round number threshold identified by the instance of the distributed database, and (2) a second configuration of the event consensus protocol when the received round number associated with that event is greater than the received round number threshold, determine a current state associated with the instance of the distributed database based on the order determined for each event from the set of events,”, and similarly in claims 18 and 25. Consequently, independent claims 1, 18, and 25 and dependent claims 2-7, 19-24, and 26-30 are allowable over the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US Publication 2017/0006097 A1)
Gmach (US Publication 2017/0048261 A1)
Kharatishvili (US Patent 9,842,031 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168